Title: To James Madison from Lafayette, 4 June 1803
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Madisson
Auteuil Near Paris15th floreal June the 4th 1803
Altho I Have Not for Many Years Heard from You, I Hope that if You Have Received a Long Letter of Mine writen a few months Ago, I may Before Long Expect Your wished for Answer. Let me Here Repeat My joyful and patriotic Congratulations for the Accession of Louisiana, and the future one of the floridas to the United States—indeed I am Also to Rejoice as a french man; the Entanglemen of this Country in the Louisiana affair, could not But Have produced improprieties and Mi[s]chief, While now the Great Concerns of General Liberty, American welfare, and Consolidation of Mutual and Useful friendship Betwen the two Nations Have Been perfectly Set to Rights.
You know By this time of the impending, and shall Before long Hear of the declared War Betwen france and Great Britain. I am not, as You May Have Heard, a flatterer to Our Governement. But it is Mere justice to Observe that in these Late transactions, Bonaparte Has Been More Earnest in His Endeavours to preserve peace than the British Cabinet who Amidst their fluctuations Seem to Have Been principally Actuated By a jealousy of our Growing prosperity—for there was in the old Regime Such a Heap of Absurdities, the first principles of the Revolution were So wholesome that Notwithstanding all what Has past, there are already Some improvements in the Situation of the People and Much Greater Ones are to Be Expected. Two Evils Can Retard them—External war—and a draw Back Home fashion for old Maxims—But Both are transitory. Mr. Livingston and Mr. Munroe Acquaint You with the political and Military transactions of Europe. I shall therefore Confine myself to private Subjects.
With a deep Sense of Gratitude I Have Received the intelligence of the Gift Not Less Honourable than Useful Which Congress Have Been pleased to Grant to me. The Confidential particulars I imparted in a former letter will Have Convinced You How Seasonable Has Been that Bounty of the United States, and How obliged I am to the Good intentions of Several States in My Behalf. I am Sensible of the influence which My friends, and particularly Mr. Jefferson and You Have Had in that transaction, and With Grateful Satisfaction I Have Heard that the president Has Been pleased to take Charge Himself of the Allottement of the Continental Lands. A Letter from Him to doctor Bollman, Setting their value So High as Betwen four and five dollars an Acre Has Been By the doctor forwarded to me. But I Have not Yet Received the Letter Mr. Munroe Has told me He was About writing.
You was a friend to Chastelux. His Widow, the Mother of a very promising youth, Has Given me the inclosed Note, and Hopes Some thing May Be Recovered or obtained in the State of Maryland. Give Us Your Opinion About it. Your Good Will in the affair I know she may depend upon.
The fracture in My thigh is perfectly Mended. But the New Machine Employed to Set it Right Has left me wounds which still require the Skill of able Surgeons. I am at a village Near paris where my daughter in law Has lately Given me a little Grand daughter. My younger daughter, Virginia, is lately married. All our children live with us at la Grange where I shall Return in a few weeks. My Son Has left the Regiment of Huzzards, to Become aide de Camp to Gal Canclaux inspector of Cavalry in the interier divisions. I Beg You to present My Respects to Mrs. Madisson, My Most affectionate Regard, thanks, and Congratulations to Mr. jefferson. Remember me to mr. dawson and all other friends, and Believe me With all My Heart Your Grateful Constant friend
Lafayette
This letter is Carried By Mr. de mery a french Citizen, st domingo planter, who is Going to the West indias By Way of philadelphia and Has Been Recommended to me By Some of His Near Relations.
 

   
   RC (MeHi). Docketed by JM “June 4. 1803”; docketed by Wagner as received 27 Aug.



   
   Lafayette probably meant to write 15 Prairial (4 June) rather than 15 Floréal (5 May).



   
   On 1 Dec. 1802 Lafayette wrote JM a long letter dealing principally with his financial situation. A short letter, dated 31 Mar. 1803, introduced Bernadotte to JM and expressed a wish that the Louisiana affair might be resolved with advantage to all parties (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:166–69, 468).



   
   For Congress’s grant of land to Lafayette, see Madison and Lafayette’s Louisiana Lands, 26 Oct. 1809 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:35–36).



   
   Jefferson to Justus Erich Bollman, 4 Mar. 1803 (DLC: Jefferson Papers). Bollman (1769–1821) was a German physician who emigrated to the U.S. in 1796 after an unsuccessful attempt to rescue Lafayette from prison (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 2:870–71).



   
   Letter not found, but Lafayette enclosed a letter on this subject from Plunkett Chastellux to Jefferson, 5 June 1803, in his letter to Jefferson of 4 June 1803 (DLC: Jefferson Papers). François Jean, marquis de Chastellux (1734–88), was an officer in the 1780 French expedition to America and the author of Travels in North-America in the Years 1780–1781–1782 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 2:226 n. 7).



   
   After an army career under the ancien régime in which he attained the rank of maréchal de camp, Jean-Baptiste-Camille, comte Canclaux (1740–1817), held many commands in the French revolutionary armies and became a senator in 1804 (Tulard, Dictionnaire Napoléon, pp. 365–66).


